Citation Nr: 0110562	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for bilateral residuals of 
cold injury to the feet from April 15, 1997 to January 11, 
1998?

2.  What evaluation is warranted for residuals of cold injury 
to the right foot from January 12, 1998?

3.  What evaluation is warranted for residuals of cold injury 
to the left foot from January 12, 1998?

4.  What evaluation is warranted for bilateral lower 
extremity peripheral vascular disease from April 15, 1997 to 
January 11, 1998?

5.  What evaluation is warranted for peripheral vascular 
disease of the right lower extremity from January 12, 1998?

6.  What evaluation is warranted for peripheral vascular 
disease of the left lower extremity from January 12, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals on 
appeal from a November 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The rating criteria for evaluating cardiovascular 
disorders, including residuals of cold injuries, was changed 
during the course of this appeal.  The criteria in effect 
subsequent to January 12, 1998, are more favorable to the 
veteran. 

2.  From April 15, 1997 to January 11, 1998, the veteran's 
bilateral residuals of cold injury to the feet were 
manifested by symptoms including a feeling of numbness, a 
burning sensation, and sensitivity to cold, as well as by 
faint dorsalis pedis and posterior tibial pulses and 
calcification of the small vessels in the feet.

3.  From January 12, 1998, the veteran's residuals of cold 
injury to the right and left feet, respectively, have been 
manifested by symptoms including, in each foot, a feeling of 
numbness, sensitivity to cold, color changes, and nail 
abnormalities and in the right foot, locally impaired 
sensation.

4.  From April 15, 1997 to January 11, 1998, the veteran's 
bilateral lower extremity peripheral vascular disease was 
manifested by calcification of the small blood vessels and 
undetectable peripheral pulses.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but none 
greater, from April 15, 1997 to January 11, 1998 for 
bilateral residuals of cold injury to the feet have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for a 30 percent evaluation, but none 
greater, from January 12, 1998 for residuals cold injury to 
the right foot have been met.  38 U.S.C.A. §§ 1155, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2000).

3.  The criteria for a 30 percent evaluation, but none 
greater, from January 12, 1998 for residuals cold injury to 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2000).

4.  From April 15, 1997 to January 11, 1998, the criteria for 
an evaluation in excess of 20 percent for bilateral lower 
extremity peripheral vascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5107; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7115, 7116 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Background

His service medical records show that the veteran sustained 
frostbite to both feet in the field in January 1945.  He was 
treated as an inpatient at the 8th Evacuation Hospital in 
Italy.  His diagnosis was acute, mild frostbite to both 
heels.  In June 1945, he was noted during examination to be 
experiencing numbness and paresthesia from these injuries.  
Earlier service medical documentation indicates that in 
September 1942, he was treated for epidermophytosis of the 
feet.

In February 1953, the veteran filed a claim of entitlement to 
service connection for residuals of frozen feet.  A rating 
decision dated in April 1953 denied the claim on the ground 
that there had been no showing of current frostbite 
residuals, and this decision became final.  Subsequent 
applications by the veteran to have the claim reopened were 
denied on the ground that new and material evidence had not 
been introduced into the record.  

In April 1997, the veteran again applied to have the claim 
reopened.  Outpatient treatment records from the Syracuse, 
New York VA Medical Center (VAMC) for the period dating from 
January 1996 were received in August 1997.  These showed that 
in July 1996, the veteran began receiving routine foot care 
there.  In August 1996, his toenails were debrided.  His feet 
were noted to be warm, dry, and clear. The records also 
documented that the veteran had a diagnosis of diabetes 
mellitus for which he was taking insulin.  During a September 
1996 visit with his attending physician, the veteran's feet 
were noted to be chronically numb but with no calluses or 
deformities, and he was referred to the diabetes foot clinic.  
In December 1996, the veteran was seen at the foot clinic 
with complaints of chronically numb feet.  His dorsalis pedis 
pulses were found to be 2/4 bilaterally, his posterior tibial 
palpable and normal bilaterally.  His toenails that were 
dystrophic and thickened were debrided.  

In connection with his application, the veteran received a VA 
examination in October 1997 at the Syracuse, New York VAMC.  
He reported to the examiner that his feet felt numb, they did 
not sweat, and he felt a burning sensation in both, 
especially the right.  He also reported that his feet never 
felt warm and he had to wear heavy wool socks to be 
comfortable.  He denied having symptoms indicative of 
arthritis and said that he had full motion in both feet.  
During the physical examination, the examiner noted that no 
hair grew on the feet and they felt warm.  The skin of the 
feet had a normal texture and color and exhibited no calluses 
or obvious onychomycosis.  The veteran evinced no pain when 
his feet were manipulated by the examiner.  The veteran 
denied having symptoms indicative of Raynaud's phenomenon, 
and the examiner remarked on the absence of changes in the 
feet signifying the condition.  The examiner noted that 
neither the dorsalis pedis nor the posterior tibial pulses 
were detectable.  The examiner's diagnosis was cold injury of 
the feet.  In an addendum to the examination report, it was 
stated that x-rays of the feet performed after the physical 
examination revealed calcification of the small vessels of 
both.  Indicating that this calcification was a sign of 
peripheral vascular disease, the examiner opined that it was 
at least as likely as not that the condition represented a 
long-term complication of the veteran's cold injuries.

Additional outpatient treatment records from the Syracuse, 
New York VAMC dating from August 1997 received in March 1998 
did not document any foot treatment.

In July 1998, the RO granted service connection for residuals 
of cold injuries to the feet.  A 10 percent evaluation was 
assigned for a bilateral condition from the effective date of 
the grant, April 15, 1997.  At this time, the RO deferred 
decision on the claim of entitlement to service connection 
for peripheral vascular disease.

Because the rating criteria applicable to cardiovascular 
disorders, including cold injury residuals, had changed as of 
January 12, 1998, the RO arranged to have the veteran re-
examined.  A VA veins and arteries examination was conducted 
in August 1998 at the Syracuse VAMC for the purpose of 
evaluating both his cold injury residuals and his peripheral 
vascular disease.  The veteran related the history of his 
cold injuries.  He said that he had been exposed for 
approximately two months to the conditions in the field, 
which were cold and snowy and that had caused his injuries.  
He said that during that time, his feet would become wet and 
sweaty, then when he stopped walking, would freeze and become 
cold and numb.  He recounted that he had been transferred to 
the hospital when the skin on his heels appeared 
"greenish."  He said that in the hospital, he was confined 
to bed and his feet were placed on a metal rack so that they 
could be observed and were otherwise covered with a sheet.  
The veteran told the examiner that since being afflicted with 
frostbite, his feet had never felt the same.  He said that he 
had had difficulties with his legs, especially the right, and 
that these worsened progressively.  He described having 
numbness and coldness of his feet and having to wear heavy 
wool socks and insulated boots during the winter simply to be 
able to keep his feet warm for a few hours when outdoors.  He 
said that he had to wear wool socks to keep his feet warm 
while indoors.  The veteran described his problems with 
walking.  He said that after walking one block, he would have 
a burning ache in his calves that would have to be relieved 
with rest.  He also said that he would develop cramps in his 
feet from walking.  He told the examiner that he sometimes 
would have discomfort even while at rest.  He said that he 
had cramps in his feet, but not pain, at night.  He related 
that he would have swelling in both ankles, more so in the 
right.  He said that he occasionally had tinea pedis in the 
past but was able to treat it effectively with a non-
prescription medicine.  He reported having regular podiatry 
care and indicated that he did not know whether he had 
onychomycosis or not.  He said that he had had one ulceration 
of the right fourth toe which he treated successfully with 
non-prescription medicine and dressing changes and indicated 
that he had anhidrosis of both feet.  He denied having any 
specific joint pain or history of deep vein thrombosis or 
phlebitis.  He was observed by the examiner to have varicose 
veins on the right leg.  He denied any history of end organ 
damage caused by his diabetes.  

The veteran appeared to the examiner to have a slow, 
shuffling gait.  The examiner remarked that veteran's feet 
felt fairly warm but the toes cold.  There was decreased hair 
growth on the feet.  Pulses were noted to be 1+ in the left 
foot and "Dopplerable" in the right.  There was 1+ edema in 
the right, and trace edema in the left, ankle and foot.  
There was mild violaceous discoloration of the plantar aspect 
of both feet, a feature that the examiner described as 
somewhat dependent.  Physical examination also revealed that 
the veteran had an ingrown great toenail on each foot and 
onychomycosis of all toenails on each foot, particularly the 
great toenails.  On the right ankle, the examiner found some 
mild hemosiderin deposits and an area with small spider 
veins.  On the back of the right leg at knee level, an area 
of approximately one centimeter had varicose veins.  Femoral 
pulses were noted to be 1+ and without bruits.  The arches of 
the veteran's feet were unremarkable.  The veteran's knee 
reflexes were 2+, but no ankle reflexes could be elicited.  
The veteran's sensation was intact to light touch and 
proprioception.  However, along the right leg in a "stocking 
distribution" from the middle of the calf down, there was 
decreased sensation to pinprick.  The examiner performed an 
ankle-brachial index on the right ankle, noting that it was 
the worse by physical examination and symptoms, and arrived 
at a result of 0.85.  Both ankles showed full range of 
motion.  Motor strength was 5/5 in the lower legs and feet 
bilaterally.  The examination produced diagnoses of cold 
injury with residuals and peripheral vascular disease.  The 
examiner commented in the diagnosis that the veteran had 
described symptoms suggesting that claudication would ensue 
after he walked one block, noted that the veteran had a 
decreased ankle-brachial index on his worse (the right) leg, 
and observed that there was evidence of mild venous 
insufficiency bilaterally.

In a rating decision dated in November 1998, the RO applied 
the new criteria for evaluating cardiovascular disorders, 
including cold injury residuals, which were effective January 
12, 1998.  The RO discontinued the 10 percent evaluation of 
bilateral cold injury residuals assigned in the July 1998 
rating decision as of January 12, 1998.  It assigned 20 and 
10 percent evaluations for cold injury residuals of the right 
foot and left feet, respectively, under the new regulations 
as of their January 12, 1998, effective date.  In addition, 
the RO granted service connection for bilateral peripheral 
vascular disease as of April 15, 1997.  It assigned a 20 
percent evaluation under the former regulations for a 
bilateral condition from April 15, 1997 through January 11, 
1998.  It assigned 20 percent and noncompensable evaluations 
for peripheral vascular disease of the right and left lower 
extremities, respectively, under the new regulations as of 
January 12, 1998.

ii.  Analysis

For each of the disabilities in concern on this appeal the 
veteran is a contesting a rating that was rendered with a 
grant of service connection.  Such a case presents the 
possibility that "staged" ratings of the disability may be 
in order.  This matter therefore is to be distinguished from 
one in which a claim for increased rating of a disability has 
been filed after a grant of service connection and the 
assignment of an original evaluation.  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has observed that in that case, evidence of the present level 
of the disability is of primary concern.  Fenderson v. West, 
12 Vet. App. 119, 126, (1999), citing Francisco v. Brown, 
7 Vet. App. 55 (1994).  In contrast, an original evaluation 
of a disability must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Id. at 126-27.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time. Id. 
at 126.   

The Board notes as well that the veteran must be considered 
to be seeking the maximum original evaluation allowed by law 
and regulation for his service-connected disabilities.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  Although the evaluation 
of each of his foot disabilities due to cold injury in effect 
was in the course of this appeal by the November 1998 rating 
decision, the veteran has not been granted the maximum 
evaluation of either disability potentially available under 
relevant diagnostic codes.  Therefore, his claim for an 
increased evaluation of those disabilities remains viable on 
appeal.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2000).  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  All 
VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The claimant is 
entitled to receive the highest possible evaluation afforded 
by the rating schedule regardless of the diagnostic code. 
38 C.F.R. § 4.7.  In the rating of disabilities, it is not 
expected that all cases will show all the findings specified 
for a particular evaluation under a diagnostic code.  At the 
same time, findings sufficiently characteristic to identify 
the disease and the disability therefrom and coordination of 
rating with impairment of function are always to be expected.  
See 38 C.F.R. § 4.21.

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against it.  38 
U.S.C.A. § 5107(b).

a.  Cold injury to feet prior to January 12, 1998

As observed above, the provisions of the rating schedule 
pertaining to cardio-vascular disorders, including cold 
injury residuals, changed during the course of this appeal.  
By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating cold injury residuals, as set forth in 38 C.F.R. 
§§ 4.104, Diagnostic Code 7122.  See 61 Fed. Reg. 65207-65244 
(1998).  In a second change, made effective August 13, 1998, 
the rating criteria were revised to clarify that arthralgia 
is but one type of pain that will satisfy the evaluation 
criteria.  See 63 Fed. Reg. 37778-37779 (1998).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
with respect thereto has been concluded, as is the case here, 
the version more favorable to the appellant will apply absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  Moreover, if the current regulations 
are the more favorable, they may be applied retroactively to 
the claimed disability as it existed from, but not before, 
the effective date of those regulations.  See VAOPGCPREC 3-
2000 (April 10, 2000), 65 Fed. Reg. 33422 (2000).  The former 
regulations must be applied to the disability as it existed 
prior to that date.  Id.  

The Board finds that the version of Diagnostic Code 7122 
currently in effect is more favorable to claimants in general 
than are the earlier ones.  The main provisions of Diagnostic 
Code 7122, which were effective January 12, 1998, are more 
favorable than the former because they provide for a higher 
maximum evaluation (a 30 percent unilateral rating for each 
of two members) than do the former (the maximum evaluation 
under which is a 50 percent bilateral rating) and unlike the 
former, do not require a showing of loss of toes, or parts, 
before the maximum evaluation may be assigned.  Moreover, the 
current version of Diagnostic Code 7122 is more favorable to 
the claimant under the facts of this particular case.  
Application of the current rating provisions will result in a 
higher evaluation of his cold injury residuals than will 
application of the earlier provisions.  

Therefore, as the rating provisions resulting in the more 
favorable outcome should govern adjudication of a claim where 
they may be applied, the Board will evaluate the veteran's 
bilateral residuals of cold injury to the feet from January 
12, 1998 according to the current version of Diagnostic Code 
7122. 

The Board is mindful, however, that the Court has held that 
when the Board is faced a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must evaluate whether the appellant would be prejudiced by 
its deciding the question rather than remanding it.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1995).  The Board 
notes that in neither the statement of the case nor the 
supplemental statement of the case that it issued in this 
matter did the RO, in accordance with Karnas and VAOPGCPREC 
3-2000, delineate the differences among the rating provisions 
that have been in effect during the pendency of the claim or 
indicate that when it decided to apply current rather than 
earlier rating provisions, it did so after first reviewing 
the claim under all applicable provisions.  The actions of 
the RO indicate, though, that it found the current 
regulations more favorable to the claim than the earlier 
regulations.  As the Board agrees with this assessment, it 
concludes that the veteran will not be prejudiced by its 
deciding his appeal rather than remanding it to the RO.  
Bernard.

Under the version of Diagnostic Code 7122 in effect from the 
date of the veteran's claim, April 15, 1997, a cold injury to 
both feet is evaluated as a single bilateral disorder.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  As noted 
above, the RO assigned a 10 percent evaluation under this 
diagnostic code from an effective date of April 15, 1997 to 
January 11, 1998, the effective date of the first of the two 
amendments to 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  
A 10 percent evaluation is warranted for the bilateral 
residuals of frozen feet (immersion feet) with mild symptoms 
and chilblains.  A 30 percent rating is warranted when the 
condition involves persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent evaluation requires loss of toes, 
or parts of toes, and persistent severe symptoms.  Id.

The first issue is whether during the relevant period prior 
to January 12, 1998, the veteran's bilateral frozen foot 
residuals more closely approximated that described by the 
criteria for a 30 percent than for a 10 percent evaluation 
under this rating provisions.  See 38 C.F.R. § 4.7.

The medical evidence of record documents that in October 
1997, during his VA examination, the veteran exhibited 
symptoms that did not include the swelling, tenderness, or 
redness specifically identified in the applicable rating 
provision but did include other symptoms of foot pathology 
not outside the scope of this diagnostic code:  a feeling of 
numbness, a burning sensation, and sensitivity to cold.

A condition involving this constellation of symptoms more 
closely resembles that contemplated by a 30 percent than a 10 
percent evaluation under the diagnostic code.  The condition 
is more "moderate" than "mild."  Accordingly, and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that a 30 percent evaluation for bilateral residuals of 
frozen feet under former Diagnostic Code 7122 is warranted 
from April 15, 1997, the effective date of the claim to 
January 11, 1998.  See 38 C.F.R. § 4.3.  The Board also finds 
that because there is no evidence that the nature and 
severity of the veteran's condition varied significantly 
during this period, a"staged" rating of the disability over 
the period is not called for.  See Fenderson.

At the same time, it is clear that the criteria for a 50 
percent evaluation under the former version of Diagnostic 
Code 7122 applicable to this period have not been met.  There 
is no evidence of loss of toes, or parts of toes, along with 
persistent severe symptoms.  Thus, an evaluation greater than 
30 percent for bilateral residuals of frozen feet under this 
diagnostic code is not in order for the period April 15, 
1997-January 11, 1998.  

In accordance with Schafrath, the Board has considered 
whether an evaluation of the veteran's bilateral residuals of 
frozen feet of greater than 30 percent for the period April 
15, 1997-January 11, 1998 under any other pertinent 
diagnostic codes is warranted.  In this regard, there is no 
evidence of hypertensive vascular disease, lower-extremity 
aneurysm, traumatic arteriovenous aneurysm, arteriosclerosis 
obliterans, Raynaud's disease, angioneurotic edema, 
erythromelalgia, varicose veins, or phlebitis or thrombo-
phlebitis that would justify a rating in excess of 30 percent 
under 38 C.F.R. § 4.104, Diagnostic Codes 7101, 7111, 7113, 
7114, 7117-7120 (1997), respectively.  Hence, the Board finds 
that other diagnostic codes do not provide a basis for a 
rating of the veteran's bilateral condition for the period 
April 15, 1997 to January 11, 1998, that is greater than the 
30 evaluation for this period that is granted herein.

b. Cold injury to the right and left feet from January 12, 
1998 

Under the provisions in Diagnostic Code 7122 that have been 
in effect from January 12, 1998, cold injuries to dual 
members, such as the feet, nevertheless are evaluated 
unilaterally.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(2000), Note 2.  As noted above, the RO assigned a 20 percent 
evaluation for residuals of cold injury to the right foot and 
a 10 percent evaluation for cold injury residuals to the left 
foot the under those provisions from January 12, 1998.  Id.  

Under the criteria in effect from January 12, 1998, a 10 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) revealed by x-rays.  A 30 percent 
rating is assigned when there is arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).  Amputations of fingers or toes, 
complications such as squamous cell carcinoma at the site of 
a cold injury scar, and peripheral neuropathy are to be rated 
under other diagnostic codes.  Id. at Note 1.

The Board has observed above that these rating criteria are 
more favorable to the veteran's claim than is former 
Diagnostic Code 7122.  The first issue, then, with regard to 
each foot is whether from January 12, 1998, the frozen foot 
residuals have more closely approximated those described by 
the criteria for the evaluation now in place or for the next 
higher under the provisions of Diagnostic Code 7122 in effect 
from that date.  See 38 C.F.R. § 4.7.

The evidence of record pertinent to this question consists 
principally of the findings and diagnoses made during the 
August 1998 VA examination.  The evidence concerning the 
right foot clearly supports a 30 percent evaluation.  The 
evidence indicates the veteran has numbness and sensitivity 
to cold in his right foot, as well as color changes, nail 
abnormalities (an ingrown great toenail and onychomycosis of 
all toenails), and locally impaired sensation (including 
decreased pinprick sensation in a "stocking distribution").  
The evidence concerning the veteran's left foot also supports 
a 30 percent evaluation.  The evidence indicates that the 
veteran has numbness and sensitivity to cold in his left 
foot, as well as color changes and nail abnormalities (an 
ingrown great toenail and onychomycosis of all toenails).  
Therefore, 30 percent evaluations are required for residuals 
of cold injury to the right and left feet, respectively, and 
will be granted.  The Board also finds that because there is 
no evidence that the nature and severity of either foot 
condition varied significantly during this period, 
a"staged" rating for either disability is not called for.  
See Fenderson.

In accordance with Schafrath, the Board has considered 
whether an evaluation for frozen foot residuals greater than 
30 percent from January 12, 1998 is warranted for either foot 
or both feet under any other pertinent diagnostic codes.  
However, there is no evidence of hypertensive vascular 
disease, lower-extremity aneurysm, traumatic arteriovenous 
fistula, arteriosclerosis obliterans, Raynaud's disease, 
angioneurotic edema (although slight edema in the right foot 
and trace edema in the left are noted), erythromelalgia, 
varicose veins (although varicose veins on the right leg are 
noted), or post-phlebitic syndrome that would justify a 
rating in excess of 30 percent under 38 C.F.R. § 4.104, 
Diagnostic Codes 7101, 7111, 7113, and 7114, 7117-7120 
(2000), respectively.  Hence, the Board finds that other 
diagnostic codes do not provide a basis for a rating of 
frozen foot residuals for either foot condition from January 
12, 1998 that is greater than the 30 evaluation granted 
herein.

c.  Bilateral lower extremity peripheral vascular disease
from April 15, 1997 to January 11, 1998

By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating peripheral vascular disease.  These included 
changes to the rating provisions that that have been applied 
to peripheral vascular disease in this case, those pertaining 
to intermittent claudication and thromboangiitis obliterans 
(Buerger's disease).  See 61 Fed. Reg. 65207-65244 (1998). 
See 61 Fed. Reg. 65207-65244 (1998).  However, the revised 
criteria may not be used to evaluate the condition as it 
existed prior to their January 12, 1998 effective date.  
VAOPGCPREC 3-2000 (April 10, 2000).

The RO evaluated the veteran's peripheral vascular disease as 
it existed from April 15, 1997 to January 11, 1998 under 
former Diagnostic Codes 7115 (concerning thromboangiitis 
obliterans [Buerger's disease]) and 7116 (concerning 
intermittent claudication) by analogy as intermittent 
claudication using the criteria set forth in the latter.  See 
38 C.F.R. § 4.104, Diagnostic Codes 7115 and 7116 (1997).  As 
reported above, the RO assigned a 20 percent evaluation for 
peripheral vascular disease for both lower extremities from 
April 15, 1997 to January 11, 1998.  This evaluation was 
granted in addition to the rating for bilateral residuals of 
frozen feet covering the same period.  The Board notes that 
while not specifically authorized by the version of the 
applicable rating provision, Diagnostic Code 7122, in effect 
at that time, a separate evaluation for peripheral vascular 
disease was appropriate in this case.  Whereas the evaluation 
of the same disability manifestations under different 
Diagnostic Codes is to be avoided, 38 C.F.R. § 4.14 (2000), 
separate disability ratings are required when, as here, 
different disability manifestations are encountered.  Esteban 
v. Brown, 6 Vet. App. 259 (1994). 

Under these rating provisions, minimal circulatory 
impairment, with parathesias, temperature changes or 
occasional claudication warrants a minimum 20 percent 
evaluation.  A 40 percent evaluation is warranted in well-
established cases, with intermittent claudication or 
superficial episodes of phlebitis.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7116 (1997).  It is provided that the 20 
percent evaluations under these diagnostic codes as well as 
under Diagnostic Codes 7114 and 7117 are for application to 
unilateral or bilateral involvement of both upper and lower 
extremities.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note 
(1997).  Schedular evaluations in excess of 20 percent under 
Diagnostic Codes 7114, 7115, 7116, and 7117 are for 
application for unilateral involvements.  With bilateral 
involvements separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  Id.

The first issue is whether during the period April 15, 1997 
to January 11, 1998, the veteran's peripheral vascular 
disease more closely approximated that described by the 
criteria for a 40 percent than for a 20 percent evaluation 
under these rating provisions.  See 38 C.F.R. § 4.7.

The evidence of record pertinent to this question consists 
principally of the findings made during the October 1997 VA 
examination.  Signs of peripheral vascular disease in each 
foot - - calcification of the small vessels in each - - were 
revealed through x-rays.  Furthermore, neither the dorsalis 
pedis nor the posterior tibial pulse could be detected at 
that time by the examiner.  However, a "well-established" 
case of claudication was not identified, and no episodes of 
phlebitis were noted.  Rather, a preponderance of the 
evidence shows that an evaluation in excess of the 20 percent 
rating that the RO assigned for peripheral vascular disease 
for the period April 15, 1997-January 11, 1998 is not 
warranted.  Therefore, an evaluation of the disability for 
this period greater than 20 percent will be denied.

In accordance with Schafrath, the Board has considered 
whether an evaluation of the veteran's peripheral vascular 
disease in excess of 20 percent for the period April 15, 1997 
to January 11, 1998 under any other pertinent diagnostic 
codes is warranted.  In this regard, there is no evidence of 
hypertensive vascular disease, lower-extremity aneurysm, 
traumatic arteriovenous aneurysm, arteriosclerosis 
obliterans, Raynaud's disease, angioneurotic edema, 
erythromelalgia, varicose veins, or phlebitis or thrombo-
phlebitis that would apply to the veteran's condition and 
justify a rating in excess of 20 percent under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7101, 7111, 7113, 7114, 7117-7120 
(1997), respectively. 

In deciding the claims on appeal, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law amends the statutory law concerning VA's duties when 
processing claims for VA benefits. 

In the present case, the veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The veteran was 
afforded VA examinations in connection with his claim, and 
those examinations included a review of the claims folder and 
diagnoses addressing the medical questions central to this 
appeal.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (to be codified at 38 
U.S.C. § 5103A). 

ORDER

A 30 percent evaluation for bilateral residuals of cold 
injury to the feet is granted from April 15, 1997 to January 
11, 1998, subject to controlling regulations applicable to 
the payment of monetary benefits.

A 30 percent evaluation for residuals of cold injury to the 
right foot is granted from January 12, 1998, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A 30 percent evaluation for residuals of cold injury to the 
left foot is granted from January 12, 1998, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation in excess of 20 percent for bilateral lower 
extremity peripheral vascular disease from April 15, 1997 to 
January 11, 1998 is denied.


REMAND

Peripheral vascular disease of the right and left lower 
extremities
from January 12, 1998

The RO assigned evaluations for peripheral vascular disease 
of the right and left lower extremities, respectively, from 
January 12, 1998.  These evaluations were in addition to 
those for bilateral residuals of cold injury to the feet from 
the same date, By regulatory amendment effective August 13, 
1998, substantive changes were made to Diagnostic Code 7122, 
as set forth in § 4.104.  See 63 Fed. Reg., No. 134, 37778-
37779 (1998).  These explicitly provide that separate 
evaluations are warranted for additional disabilities that 
have been diagnosed as the residual effects of cold injury 
and which have not been used to support a rating rendered 
under this code.  38 C.F.R. § 4.104, Diagnostic Code 7122, 
Note 1 (2000).  The medical evidence shows that from the time 
of the October 1997 VA examination, the veteran has carried a 
diagnosis of peripheral vascular disease of the lower 
extremities and the condition identified as a likely residual 
of the cold injuries to his feet.  Thus, an evaluation for 
peripheral vascular disease of the lower extremities in 
addition to the ratings for cold injury to the feet is 
specifically authorized by the amended regulation.  Id.; see 
also Esteban.

The RO assigned a 20 percent evaluation for peripheral 
vascular disease of the right lower extremity and a 
noncompensable evaluation for peripheral vascular disease of 
the left lower extremity from January 12, 1998 and did so 
under amended (and now the current) rating criteria that 
became effective on that date.  See 61 Fed. Reg. 65207-65244 
(1998).  The condition was evaluated by analogy as 
intermittent claudication under the criteria set forth under 
current Diagnostic Code 7115, concerning thromboangiitis 
obliterans (Buerger's disease).  See 38 C.F.R. § 4.104, 
Diagnostic Code 7115 (2000).  (Former Diagnostic Codes 7115 
and 7116, concerning intermittent claudication and 
thromboangiitis obliterans, respectively, were superseded by 
this single diagnostic code.)  Under current Diagnostic Code 
7115 (as well as the current versions of Diagnostic Codes 
7111, 7114, 7115, 7120, and 7121), dual extremities or 
members initially are evaluated unilaterally, regardless of 
the rating assigned.  If more than one extremity is affected, 
the separate evaluations must be combined under 38 C.F.R. 
§ 4.25 using the bilateral factor (38 C.F.R. § 4.26) if 
applicable.  See 38 C.F.R. § 4.104, Diagnostic Code 7115, 
Note 2 (2000). 

Evaluation of thromboangiitis obliterans under current 
Diagnostic Code 7115 involves consideration of such factors 
as whether there is ischemic limb pain at rest, whether there 
are ischemic ulcers, the measurement of the ankle/brachial 
index, the extent to which claudication is present after 
walking, and whether there is persistent coldness of the 
extremities.  A 20 percent evaluation is assigned for 
claudication on walking more than 100 yards when there also 
are diminished peripheral pulses or an ankle/brachial index 
of 0.9 or less.  A 40 percent rating is assigned for 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour when there also are trophic changes 
(thin skin, absence of hair, dystrophic nails) or an 
ankle/brachial index of 0.7 or less.  A 60 percent rating may 
be assigned for claudication on walking less than 25 yards on 
a level grade at 2 miles per hour when there also are either 
persistent coldness of the extremity or an ankle/brachial 
index of 0.5 or less.  A 100 percent rating is assigned for 
ischemic limb pain at rest, when there also are either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  The 
ankle/brachial index is defined in Note 1 to this diagnostic 
code as the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 
1.0 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7115 
and Note 2 (2000).

As noted in the decision above, the veteran in this case is 
entitled to have each of his peripheral vascular disease 
disorders, that of the right lower extremity and of the left, 
evaluated under the rating criteria, the current or the 
former, that are more favorable to the claim.  Karnas.  
However, in neither the statement of the case nor the 
supplemental statement of the case that it issued in this 
matter did the RO delineate the differences among the current 
and former rating provisions applicable to the claims or 
indicate that when it decided to apply current rather than 
earlier rating provisions, it did so after first finding them 
more favorable to the claim than the former regulations.  It 
is the opinion of the Board that because this determination 
requires the consideration of medical evidence that has not 
been developed in this case, the claims must be remanded.  
For the Board to decide the claims rather than to remand them 
would violate the veteran's due process rights.  See Bernard. 

Specifically, while the Board finds the evidence of record 
sufficient to assess veteran's peripheral vascular disease 
under the former rating criteria, it does not find that 
evidence sufficient for evaluation under the current 
regulations.  Obviously, the RO concluded that no matter 
which criteria were considered, the evidence failed to 
reflect impairment that warranted an evaluation in excess of 
20 percent for the right lower extremity or noncompensable 
for the left.  In its own review of the evidence, however, 
the Board is unable to locate any medical findings that set 
forth the ankle/brachial index, as described in the criteria 
under Diagnostic Code 7115, and under other current 
cardiovascular rating provisions possibly applicable to the 
disability, for the left lower extremity.  Since this index 
is such an integral part of the criteria under that code, 
fairness requires that it be obtained before a final decision 
on this issue is entered.  Nor is the Board able to locate 
information reflecting the measures used in current 
Diagnostic Code 7115 (i.e., yards, whether level grade, 
speed), and in other of the current cardiovascular rating 
provisions possibly applicable to the disabilities, 
concerning how far the veteran walks before claudication 
might arise.  In rendering the evaluations in question, the 
RO relied on the VA examination conducted in August 1998.  
However, insofar as this examination failed to obtain this 
data, it is inadequate for rating purposes, and a new 
examination is required.  38 C.F.R. § 4.2.  

Therefore, this case is REMANDED for the following actions:

1.  The RO must contact the veteran and 
request that he identify any additional 
evidence which he believes is relevant to 
his claims of entitlement to an increased 
evaluation for peripheral vascular 
disease of the right and left lower 
extremities, respectively, from January 
12, 1998, to include VA and private 
medical records.  After securing any 
needed releases, the RO must make 
reasonable efforts to secure all records 
identified.  Once obtained, all records 
must be associated with the claims file.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  Following the completion of the 
above-requested development, the RO must 
schedule the veteran for an appropriate 
VA examination to determine the nature 
and severity of the veteran's peripheral 
vascular disease in each lower extremity.  
All indicated studies, tests, and 
evaluations, including a Doppler study, 
should be performed.  All pertinent 
symptomatology and findings should be 
reported in detail.  

With respect to each lower extremity, the 
examiner should set forth all current 
symptoms of peripheral vascular disease, 
to include intermittent claudication. 
This should be described in light of the 
revised criteria for evaluating diseases 
of the arteries and veins.  For each 
lower extremity, notation must be made of 
the ankle/brachial index, of the 
distance, measured in yards, that the 
veteran can walk on a level grade before 
claudication arises, and of each and 
every other factor (to include presence 
of any deep ischemic ulcers, any 
persistent coldness of the extremity, any 
trophic changes, and any diminished 
peripheral pulses) considered in current 
Diagnostic Code 7115 or that should be 
considered for the evaluation of the 
severity of peripheral vascular disease.  
Thereafter, with respect to the veteran's 
left lower extremity, the examiner should 
summarize each specific vascular 
disability affecting that limb.

The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.  Each 
examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO then should review the claims 
file and ensure that all notification and 
development action requested above and 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
review the issues on the merits.  All 
applicable rating provisions that have 
been in effect during the pendency of the 
two claims must be considered and for 
each claim, the provision most favorable 
to the veteran must be applied.  Karnas. 
If appropriate, a staged rating for 
either disability should be assigned.  
Fenderson.  If the full benefit sought on 
appeal of either claim or both remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals



 


